Franklin County, No. 93AP-492. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On March 10, 1994, this court granted the motion of the Ohio Prosecuting Attorneys’ Association for leave to file an amicus curiae brief and ordered that the brief was due within thirty days from the date of the entry. On June 15,1994, counsel for amicus curiae filed a motion for leave to file the amicus curiae brief untimely, citing S.CtPrac.R. XXII. Upon consideration thereof,
IT IS ORDERED by the court that the motion is denied, effective June 15, 1994.